Citation Nr: 1035493	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-24 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
claimed as secondary to a service-connected right ankle 
disability.

2.  Entitlement to service connection for a left hip disability, 
claimed as secondary to a service-connected right ankle 
disability.

3.  Entitlement to service connection for a lumbosacral spine 
disability, claimed as secondary to a service-connected right 
ankle disability.

4.  Entitlement to service connection for left shoulder 
disability, claimed as secondary to a service-connected right 
ankle disability.

5.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1993 to April 1995.

In May 2000, the RO denied, in pertinent part, a claim for 
service connection for a left knee disability as not well 
grounded.  Pursuant to the Veterans Claims Assistance Act of 2000 
(addressed in more detail below), the RO readjudicated the claim 
in December 2004, denying it on the merits.  The Veteran timely 
appealed.

These matters also came to the Board of Veterans' Appeals (Board) 
on appeal from the December 2004 rating decision that, in 
pertinent part, denied service connection for left hip bursitis, 
for a lumbosacral spine disability, and for left shoulder 
tendinitis; and from a March 2006 rating decision that denied 
service connection for chronic fatigue syndrome.  The Veteran 
timely appealed.

In February 2009, the Veteran testified during a hearing before 
the undersigned at the RO.

In June 2009, the Board remanded the matters for additional 
development.  VA substantially complied with the previous remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.

2.  Left knee disability, currently characterized as 
patellofemoral syndrome, did not have its onset in service and is 
not otherwise related to active duty and it is not due to and did 
not increase in severity as a result of a service-connected 
disability.  

3.  Left hip disability, currently characterized as trochanteric 
bursitis, did not have its onset in service and is not otherwise 
related to active duty and it is not due to and did not increase 
in severity as a result of a service-connected disability.  

4.  Lumbosacral spine disability, currently characterized as 
myositis and degenerative disease, did not have its onset in 
service and is not otherwise related to active duty and it is not 
due to and did not increase in severity as a result of a service-
connected disability.  

5.  Left shoulder disability, currently characterized as 
impingement syndrome, did not have its onset in service and is 
not otherwise related to active duty and it is not due to and did 
not increase in severity as a result of a service-connected 
disability.  

6.  A clear preponderance of the evidence is against a finding 
that the Veteran has chronic fatigue syndrome that is related to 
his period of service. 




CONCLUSIONS OF LAW

1.  Left knee disability was not incurred or aggravated in 
service; and is not proximately due to, or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.310 (2009).

2.  Left hip disability was not incurred or aggravated in 
service; and is not proximately due to, or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.310 (2009).

3.  Lumbosacral spine disability was not incurred or aggravated 
in service; degenerative joint disease of the lumbar spine may 
not be presumed to have been incurred therein, and lumbosacral 
spine disability is not proximately due to, or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309, 3.310 (2009).

4.  Left shoulder disability was not incurred or aggravated in 
service; and is not proximately due to, or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.310 (2009).

5.  Chronic fatigue syndrome was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.317 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through December 2004, August 2006, and December 2007 letters, 
the RO notified the Veteran of elements of service connection, 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the August 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated by 
an agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims on appeal, reports of which are of 
record and appear adequate.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the Veteran's 
entry report no defects, other than excess weight.

A.	Left Knee, Left Hip, Lumbosacral Spine, and Left Shoulder

The Veteran does not claim and the record does not show that a 
left knee disability a left hip disability, a lumbosacral spine 
disability, or left shoulder disability was present in 
service;that degenerative joint disease of the lumbar spine was 
manifested to a compensable degree within the first post-service 
year; or, that any of these disabilities is otherwise related to 
active duty.  Since all of the claimed disabilities have been 
related to known diagnoses, they are not related to undiagnosed 
illnesses either.  The Veteran contends that service connection 
for each of the disabilities is warranted on the basis that the 
disabilities are proximately due to or a result of his service-
connected right ankle disability.

Service connection is in effect for residuals of a right ankle 
injury with fracture fragment, metatarsalgia-currently evaluated 
as 20 percent disabling.

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

During the pendency of this appeal, there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Since this regulation change 
incorporates the provisions of Allen, case law which had already 
been followed, there is no prejudice to the Veteran applying the 
new or old regulation.

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

During a December 1999 VA examination, the Veteran complained of 
some occasional shoulder pain, and some discomfort in his hips.  
He also complained of some discomfort in his back, and requested 
X-rays of the knees.  X-rays of the left knee revealed normal 
findings.  The examiner noted that the Veteran's symptoms seem to 
be minimal in most joints, except for the ankles.  There was 
normal range of motion; and no pathology of any knee, hip, back, 
or shoulder disability.  

VA progress notes, dated in January 2000, reflect that the 
Veteran presented with old right ankle pain and new left-sided 
low back pain, left knee pain, and left calf pain (Volume 1).  A 
physician noted likely musculoskeletal strain in setting of 
compensation for chronic right ankle pain, and noted seronegative 
spondyloarthropathy as well, given the Veteran's gender and age.  

VA treatment records, dated in July 2000, include an assessment 
of multiple joint complaints.  X-rays taken of the Veteran's 
spine in September 2000 revealed possible fusion of the left 
sacroiliac joint.  X-rays taken of the Veteran's left shoulder in 
September 2000 reveal no evidence of acromioclavicular joint 
degenerative joint disease.

In October 2000, a physician noted that the Veteran may have 
multiple contributing factors to joint complaints, though at 
least a portion was likely due to an inflammatory arthritis 
(Volume 1).  Another physician in October 2000 suggested that the 
chronic trauma to the Veteran's ankles has led to significantly 
abnormal gait and increasing strain injuries, which may be 
contributing factors (Volume 6).

VA treatment records, dated in March 2001, include an assessment 
of trochanteric bursitis.  There was no evidence of hip 
involvement, and no evidence of infection.  In May 2001, the 
Veteran complained of chronic left hip pain with intermittent 
flare-ups.

Records, dated in May 2002, show a provisional diagnosis of 
abnormality of gait, and that a wooden cane was requested (Volume 
5).  The medical justification for the cane reflects increased 
safety when ambulating; and noted the Veteran's difficulty with 
walking due to chronic hip bursitis and bilateral knee 
degenerative joint disease.
   
The reports of October 2004 VA examinations (Volume 5) reflect 
diagnoses of left knee sprain; left hip trochanteric bursitis; 
left shoulder calcific tendinitis, mild degenerative joint 
disease; and lumbosacral spine disability, myositis.  The 
Veteran's medical history reflects that he suffered a right ankle 
fracture in 1993 while playing basketball, and subsequently 
required closed reduction for his injury.  The Veteran reported 
that he then developed pain in his left hip, left ankle, left 
shoulder, and his low back, among other joints, as a consequence 
of the right ankle fracture.  Following examination of the 
Veteran, the examiners opined that each of the disabilities is a 
separate entity affecting the Veteran's articulations; and that 
each of the disabilities is not caused by or is a result of the 
service-connected right ankle disability.

The report of a February 2005 VA examination includes diagnoses 
of left shoulder mild degenerative joint disease, calcific 
tendinitis; bilateral shoulder adhesive capsulitis; and bilateral 
knee patellofemoral syndrome.  X-rays taken of the Veteran's left 
knee, lumbar spine, and left shoulder in March 2005 were normal 
(Volume 5).

Following the Board's June 2009 remand, the Veteran underwent VA 
examinations in July 2009 for purposes of determining the nature 
and etiology of the each of the disabilities (Volume 7).  He 
reported his in-service injury of a right ankle fracture, and 
that he subsequently developed left knee pain, left hip pain, low 
back pain, and left shoulder pain, from shifting his weight due 
to the right ankle injury; and that he continued to have pain.  
The examiner reviewed the claims file and noted the Veteran's 
medical history.  The examiner noted precipitating factors for 
flare-ups included prolonged walking.  Examination revealed an 
antalgic gait.  There was no other evidence of abnormal weight-
bearing.

Regarding his left shoulder, the Veteran was unable to raise his 
arm overhead due to pain.  Regarding his left hip, the examiner 
noted tenderness, pain at rest, guarding of movement; there was 
pain at lateral aspect of the left hip.  Regarding his left knee, 
there was subpatellar tenderness; no other knee abnormalities 
were noted.  X-rays of the left shoulder, left hip, and left knee 
were normal.  

Regarding his low back, the Veteran described a deep, dull pain, 
which was constant and not radiating.  He reported severe flare-
ups occurring weekly.  The examiner noted muscle spasm, localized 
tenderness, and pain with motion.  X-rays revealed mild 
degenerative changes, left discogenic disease at L4-L5 level; and 
straightening of the spine suggesting inflammatory changes.

Based on a review of the record and examination of the Veteran, 
the examiner opined that the Veteran's service-connected right 
ankle disability does not permanently increase the underlying 
disability of the left knee, left hip, low back, and/or left 
shoulder to a measurable degree.  In support of the opinion, the 
examiner provided the following rationale:  each of the 
disabilities belongs to a different anatomical area with 
different pathophysiologic processes, independent of the 
Veteran's service-connected right ankle disability.

In February 2009, the Veteran testified that he had over 30 
Cortisone injections on his left side-mostly, his hip and 
shoulder (Volume 7).

The Board finds the October 2004 and July 2009 examiners' 
opinions to be probative on the questions of causation and 
aggravation.  The examiners reviewed the claims folder and 
examined the Veteran.  They noted the onset of disability post-
service, and the lack of evidence of permanent aggravation.  They 
specifically address the cause of pertinent disability and appear 
accurate, and are fully articulated and contain sound reasoning.  
While earlier medical reports suggested the Veteran had an 
abnormal gait that could be affecting the left knee, hip, 
shoulder and low back, these reports did not specify what 
additional disability, if any, resulted from the service-
connected disability.  The 2009 VA examination specifically 
addressed this matter and concluded that a permanent, measurable 
increase in left knee, hip, shoulder and/or low back disability 
could not be attributed to the service-connected right ankle 
disability.  The VA opinions are adequate for purposes of 
adjudicating the claim and are the most probative evidence 
addressing the claims.    

Lay evidence, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran 
is competent to testify on factual matters of which he has first-
hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, the Board does not find that the Veteran's 
claim that right ankle disability caused or aggravated his 
claimed disabilities is as probative as the VA opinions of 
record.  The Veteran is not a medical expert and is not shown to 
have the expertise to determine the etiology of orthopedic 
diseases.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Moreover, the VA examiners considered the Veteran's complaints 
and theory that right ankle disability caused his other 
orthopedic problems.  

Here, the competent evidence weighs against a finding that the 
claimed disabilities are proximately due to or the result of a 
right ankle disability; or that any of the disabilities was 
aggravated by the right ankle disability.

A clear preponderance of the evidence is against the Veteran's 
claims for service connection for left knee strain, left hip 
disability, lumbosacral spine disability, and left shoulder 
tendinitis; and each of the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

B.	 Chronic Fatigue Syndrome

Specific to Persian Gulf War service, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms, to include, but not limited to, 
signs or symptoms involving skin; muscle or joint pain; 
neurologic signs or symptoms; neuropsychologic signs or symptoms; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; or 
menstrual disorders.  The chronic disability must have become 
manifest either during active military, naval, or air service in 
the Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more disabling not later 
than December 31, 2011, and must not be attributed to any known 
clinical disease by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b); see 71 Fed. 
Reg. 75669-75672 (December 18, 2006).  

Compensation shall not be paid under this section, however, if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf War; 
or if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia Theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 
38 C.F.R. § 3.317(d).  In this case, the Veteran served aboard 
the U.S.S. Constellation (CV-64) in the Southwest Asia Theater of 
operations in January 1995, and was awarded the Southwest Asia 
Service Medal with one bronze star.

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the definition 
of "qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  
Effective June 10, 2003, VA promulgated revised regulations to, 
in part, implement these statutory changes.  68 Fed. Reg. 34539-
34543 (June 10, 2003) (codified at 38 C.F.R. § 3.317 (2009)).

In this case, the Veteran has reported exposure to oil smoke and 
chemicals from fires on oil rigs during service.

In January 2000, the Veteran reported having trouble sleeping 
(Volume 2).

During an October 2000 Persian Gulf clinical evaluation (Volume 
1), the Veteran complained of chronic fatigue.  He reported 
trouble going to sleep, and staying asleep.  One of the diagnoses 
was arthralgias of uncertain etiology.  

In December 2000, the Veteran complained of fatigue related to 
chaotic dreams that interfered with his rest.  A VA assessment at 
that time indicated that the source of the Veteran's fatigue 
remained undiagnosed (Volume 2).

In February 2004, a VA psychiatrist reported that the Veteran was 
receiving treatment for a bipolar disorder; and that he was given 
certain medications to alleviate symptoms of severe insomnia 
(Volume 5).

Records reflect that the Veteran did not refer significant sleep 
impairment during a March 2004 VA mental disorders examination 
(Volume 5).

VA progress notes, dated in May 2004, show complaints of severe 
insomnia for the past few days, despite the use of medication.  
The diagnosis was bipolar disorder.

During a VA examination in February 2005, the Veteran reported 
having unexplained fatigue, and reported that he was diagnosed 
with sleep disturbance (Volume 5). The examiner indicated that 
the Veteran did not fulfill the criteria for fibromyalgia 
diagnosis.

During another VA examination in February 2005, the Veteran 
reported that chronic fatigue syndrome had been diagnosed around 
1997 (Volume 5).  Current symptoms included easy tiredness with 
little or short activity, and constant exhaustion.  The examiner 
diagnosed "chronic fatigue syndrome, entered as diagnosis on 
year 2000."

In March 2007, the Veteran's VA primary care physician included 
an assessment of history of fibromyalgia and chronic fatigue 
syndrome as stated by the Veteran, and compatible with his 
multiple complaints of body aches and pain in ankles, foot, back 
and body, on and off (Volume 6).

In February 2009, the Veteran testified that he went for lots of 
tests and examinations, and was told that he had chronic fatigue 
syndrome.  The Veteran testified that he has been treated with 
medications (Volume 7).  

Following the Board's June 2009 remand, the Veteran underwent a 
VA examination in July 2009 for purposes of determining the 
nature and etiology of any disability exhibited by chronic 
fatigue.  The Veteran reported his treatment for multiple joint 
pain, and his prior diagnosis of chronic fatigue syndrome.  The 
examiner reviewed the claims file and noted the Veteran's medical 
history.  Following examination, the examiner indicated that the 
Veteran did not meet the criteria for a diagnosis of chronic 
fatigue syndrome on this evaluation.  Based on a review of the 
record and examination of the Veteran, the examiner found that 
the evidence did not reflect at least six of the 10 chronic 
fatigue syndrome criteria.

In this case, the July 2009 VA opinion appears factually 
accurate, fully articulated, and contains sound reasoning.  While 
the Veteran claims that chronic fatigue syndrome was diagnosed in 
2000, July 2009 VA examination report notes that the Veteran does 
not exhibit most of the necessary criteria for this diagnosis.  
The July 2009 VA opinion was based on an examination of the 
Veteran and a review of the clinical record.  It is supported by 
the evidence of record, is more detailed and more persuasive, and 
is deserving of greater probative value than any other evidence.  
A clear preponderance of the evidence is against a finding that 
the Veteran currently has chronic fatigue syndrome.

Here, the evidence does not reveal that the Veteran has chronic 
fatigue syndrome.  The first requirement for any service 
connection claim is the existence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
absent evidence of a current disability, service connection 
cannot be granted.  Id. 

Because the overall evidence does not establish the presence of 
chronic fatigue syndrome, the weight of the evidence is against 
the claim and the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left knee disability is denied.

Service connection for left hip disability is denied.

Service connection for lumbosacral spine disability is denied.

Service connection for left shoulder disability is denied.

Service connection for chronic fatigue syndrome is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


